EXHIBIT 10.36

PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS

 

Between

COST-U-LESS, INC., a Washington corporation

as Seller

 

and

 

SERIES B, LLC

 

as Buyer

 

December 21, 2006

 

 


--------------------------------------------------------------------------------

 

 

PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

DATED:

Dated for reference purpose only as of December 21, 2006.

PARTIES:

This Purchase Agreement and Escrow Instructions is between COST-U-LESS, INC., a
Washington corporation, as “Seller”, and SERIES B, LLC, an Arizona limited
liability company, as “Buyer”.

WHEREAS, as of the Effective Date, Seller is the fee title owner of that certain
improved property located at 4300 Sion Farm, Christiansted, St. Croix, USVI
00820, as legally described on Exhibit A attached hereto (the “Real Property”);

WHEREAS, as of the Effective Date, the Real Property is improved with a building
containing approximately 38,000 square feet (the “Building”). The construction
of the Building was completed in or around May 2005 (the “Construction
Completion Date”), and Seller has been operating its retail business at the
Building and on the Real Property since that time. The Real Property, the
Building and the other improvements to the Real Property (collectively, the
“Improvements”) shall be leased at COE by Buyer to Seller or one its affiliates
designated by Seller (“Tenant”) in accordance with a lease between Buyer and
Tenant, in the form attached hereto as Exhibit E and made a part hereof (the
“Lease”). The Real Property, the Building and the Improvements are hereinafter
collectively referred to as the “Property.” Notwithstanding anything contained
herein to the contrary, the Property shall not include any personal property
(including without limitation machinery, appliances, furniture, inventory,
heating, ventilation and air conditioning equipment, other equipment, walk-in
coolers, walk-in freezers and generators) of Seller (the “Personal Property”);
and

WHEREAS, Buyer desires to purchase the Property from Seller and Seller desires
to sell the Property to Buyer free and clear of all liens (except for the
exceptions approved or deemed approved by Buyer pursuant to Section 6 below),
upon the terms and conditions set forth in this Purchase Agreement and Escrow
Instructions (this “Agreement”).

NOW THEREFORE, in consideration of the promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer (each, a “Party” and, collectively, the
“Parties”) hereby agree as follows:

1.          INCORPORATION OF RECITALS. All of the foregoing Recitals are hereby
incorporated as agreements of the Parties.

2.          BINDING AGREEMENT. This Agreement constitutes a binding agreement
between Seller and Buyer for the sale and purchase of the Property subject to
the terms set forth in this Agreement. Subject to the limitations set forth in
this Agreement, this Agreement shall bind and inure to the benefit of the
Parties and their

 

1

 


--------------------------------------------------------------------------------

 

respective successors and assigns. This Agreement supersedes all other written
or verbal agreements between the Parties concerning any transaction embodied in
this Agreement. No claim of waiver or modification concerning the provision of
this Agreement shall be made against a Party unless based upon a written
instrument signed by such Party.

 

3.

INCLUSIONS IN PROPERTY.

 

 

(a)

The Property. The term “Property” shall also include the following:

(1)         all tenements, hereditaments and appurtenances pertaining to the
Real Property and owned by Seller;

(2)         all mineral, water and irrigation rights, if any, running with or
otherwise pertaining to the Real Property and owned by Seller;

(3)         all interest, if any, of Seller in any road adjoining the Real
Property;

(4)         all interest, if any, of Seller in any award made or to be made or
settlement in lieu thereof for damage to the Property or any portion thereof by
reason of condemnation, eminent domain or exercise of police power, if Buyer
elects to purchase the Property without any reduction in the Purchase Price
pursuant to Section 19 below;

(5)         all of Seller’s interest in the Building, the Improvements and any
other improvements and fixtures on the Real Property; and

(6)         all of Seller’s interest, to the extent transferable, in all permits
and licenses (the “Permits”), warranties, contractual rights and intangibles
(including rights to the name of the Improvements as well as
architectural/engineering plans) with respect to the operation, maintenance,
repair or improvement of the Property (collectively, the “Contracts”).

The Personal Property is specifically excluded from the Property, and shall not
be subject to this Agreement.

(b)         The Transfer Documents. The Permits and Contracts shall be
transferred by an assignment agreement, a specimen of which is attached hereto
as Exhibit B (the “Assignment Agreement”); and all other components of the
Property shall be transferred and conveyed by execution and delivery of Seller’s
special warranty deed, a specimen of which is attached hereto as Exhibit C (the
“Deed”). The Assignment Agreement and the Deed are hereinafter collectively
referred to as the “Transfer Documents”.

 

2

 


--------------------------------------------------------------------------------

 

 

4.          PURCHASE PRICE. The price to be paid by Buyer to Seller for the
Property is SIX MILLION TWO HUNDRED TEN THOUSAND and NO/100 Dollars
($6,210,000.00) (the “Purchase Price”), payable as follows:

(a)         One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) earnest
money (the “Earnest Money Deposit”) to be deposited in escrow, in immediately
available funds, with Fidelity National Title Insurance Company, 40 North
Central Avenue, Suite 2850, Phoenix, Arizona 85004, Attention: Ms. Mary Garcia,
acting by and through its local affiliate, Virgin Islands Title and Trust
Company, 1138 King Street, Suite 209, Christiansted, VI 00820, Attention: Ms.
Judy Lambert/Ms. Jessica Harris (“Escrow Agent”) not later than five (5)
business days after this Agreement is signed by Buyer and Seller. The date on
which Escrow Agent receives the Earnest Money Deposit and a fully-executed
original or copy of this Agreement shall be referred to as the “Opening of
Escrow”). The Earnest Money Deposit is to be held by Escrow Agent until released
to Seller or Buyer as provided herein or paid to Seller at close of escrow
(“COE”); and

(b)         Six Million Sixty Thousand and No/100 Dollars ($6,060,000.00) in
additional cash, or other immediately available funds (as may be increased or
decreased by such sums as are required to take into account any additional
deposits, prorations, credits, or other adjustments required by this Agreement),
to be deposited in escrow with Escrow Agent on or before COE (the “Additional
Funds”) which is to be held by Escrow Agent until cancellation of this Agreement
as provided herein or paid to Seller at COE.

5.          DISPOSITION OF EARNEST MONEY DEPOSIT. Seller and Buyer hereby
instruct Escrow Agent to place the Earnest Money Deposit in a federally insured
interest bearing passbook account on behalf of Seller and Buyer. The Earnest
Money Deposit and interest thereon shall be applied as follows:

(a)         if Buyer cancels this Agreement as Buyer is so entitled to do as
provided in this Agreement, the Earnest Money Deposit and all interest earned to
the effective date of withdrawal shall be paid immediately to Buyer;

(b)         if the Earnest Money Deposit is forfeited by Buyer pursuant to this
Agreement, such Earnest Money Deposit and all interest earned to the date of
withdrawal shall be paid to Seller as Seller’s agreed and total liquidated
damages for Buyer’s failure to purchase the Property, without legal excuse, in
accordance with the terms of this Agreement, it being acknowledged and agreed
that it would be difficult or impossible to determine Seller’s exact damages
resulting therefrom; and

(c)         if escrow closes, the Earnest Money Deposit and all interest earned
to COE shall be credited to Buyer, automatically applied against the Purchase
Price and paid to Seller at COE.

 

3

 


--------------------------------------------------------------------------------

 

6.          PRELIMINARY TITLE REPORT AND OBJECTIONS. Within ten (10) days after
the Opening of Escrow, Escrow Agent shall deliver a current Preliminary Title
Report (the “Report”), issued by Fidelity National Title Insurance Company,
acting through Virgin Islands Title and Trust Company (the “Title Company”), for
an ALTA title insurance policy (the “Owner’s Policy”) on the Property to Buyer
and Seller. The Report shall show the status of title to the Property as of the
date of the Report and shall also describe the requirements of Escrow Agent for
the issuance of the Owner’s Policy as described herein. The cost of the Owner’s
Policy shall be paid by the Buyer. Further, any additional costs for any and all
endorsements required by Buyer in its discretion (including the cost of any
survey required for such endorsements) shall be paid by Buyer. In addition to
the Report, Escrow Agent shall simultaneously deliver to Buyer complete, legible
copies of all documents identified as special exceptions in the Report. If Buyer
is dissatisfied with any exception to title as shown in the Report, then Buyer
may either, by giving written notice thereof to Escrow Agent (i) on or before
expiration of the Study Period (as defined below) or (ii) ten (10) days from
Buyer’s receipt of the Report, whichever is later, (a) cancel this Agreement,
whereupon the Earnest Money Deposit plus interest shall be returned to Buyer
together with all documents deposited in escrow by Buyer, or (b) provisionally
accept the title subject to Seller’s agreement to cause the removal of any
disapproved exceptions or objections at or before COE. If Buyer issues no
notice, Buyer shall be deemed to have approved all exceptions. Seller shall
notify Buyer in writing within five (5) days after receiving Buyer’s written
notice of disapproval of any exception, if Seller intends to remove (or endorse
over) any such exception and/or objection. Seller’s lack of response shall be
deemed as Seller’s election not to remove the objectionable exceptions (or
obtain title insurance endorsements over said exceptions and objections, if
acceptable to Buyer) at or prior to COE. In the event the Report is amended to
include new exceptions that are not set forth in the prior Report, Buyer shall
have until the later of (i) the expiration of the Study Period, or (ii) the date
seven (7) days after Buyer’s receipt of the amended Report and copies of the
documents identified in the new exceptions or new requirements, within which to
cancel this Agreement and receive a refund of the Earnest Money Deposit plus
interest or to provisionally accept the title subject to Seller’s agreement to
cause the removal of any disapproved exceptions or objections. If Buyer issues
no notice, Buyer shall be deemed to have approved all exceptions. If Seller
serves notice to Buyer that Seller does not intend to, or if Seller is deemed to
have elected to not, remove such exceptions and objections at or before COE,
Buyer shall, within ten (10) days thereafter, notify Seller and Escrow Agent in
writing of Buyer’s election to either (i) terminate this Agreement, whereupon
the Earnest Money Deposit plus interest shall be returned to Buyer and all
obligations shall terminate, or (ii) waive such objections and the transaction
shall close as scheduled. If Buyer issues no notice, Buyer shall be deemed to
have approved all exceptions.

 

7.

BUYER’S STUDY PERIOD.

(a)         The Study Period. Buyer shall have until 5:00 p.m. MST on the
forty-fifth (45th) day after the Opening of Escrow (the “Study Period”), at
Buyer’s sole

 

4

 


--------------------------------------------------------------------------------

 

 

cost, within which to conduct and approve any investigations, studies or tests
deemed necessary by Buyer, in Buyer’s sole discretion, to determine the
feasibility of acquiring the Property, including, without limitation, Buyer’s
right to: (i) review and approve the Survey, review Seller’s operating
statements with respect to the Property, and review the Contracts; and
(ii) obtain, review and approve an environmental study of the Real Property and
Building (collectively, “Buyer’s Diligence”).

(b)         Right of Entry. Subject to the prior rights of all legal occupants
of the Property, Seller hereby grants to Buyer and Buyer’s agents, employees and
contractors the right to enter upon the Property, at any reasonable time or
times during the Study Period, upon reasonable prior notice to Seller, to
conduct Buyer’s Diligence. In consideration therefor, Buyer shall and does
hereby agree to indemnify and hold Seller harmless from any and all liabilities,
claims, losses or damages, including, but not limited to, court costs and
attorneys’ fees, which may be incurred by Seller as a direct result of Buyer’s
Diligence. Buyer’s indemnity and hold harmless obligation shall survive
cancellation of this Agreement or COE.

(c)         Cancellation. Unless Buyer so notifies Seller or Escrow Agent, in
writing, on or before the end of the Study Period of Buyer’s acceptance of
Buyer’s Diligence and waiver of the contingencies as set forth in this Section
7, this Agreement shall be canceled and the Earnest Money Deposit plus interest
shall be returned immediately to Buyer and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
under this Agreement. Once Buyer waives the contingencies, the Earnest Money
Deposit becomes nonrefundable except as otherwise specifically set forth herein.

 

8.

DELIVERY OF SELLER’S DILIGENCE MATERIALS.

(a)         Deliveries to Buyer. Seller agrees to deliver to Buyer within three
(3) business days after the Opening of Escrow, without any representation or
warranty whatsoever, all information in Seller’s possession or control (except
for any information which Seller is contractually or otherwise prohibited from
disclosing to Buyer) relating to the maintenance, construction (including the
Certificate of Occupancy for the Property), repair, zoning (including any zoning
verification letters), platting, engineering, soil tests, water tests,
environmental tests, master planning, architectural drawings and like matters
regarding the Property (collectively, “Seller’s Diligence Materials”), all at no
cost to Buyer. Notwithstanding anything contained herein to the contrary,
Seller’s Due Diligence Materials shall not include any appraisal of the Property
or any part thereof, or any financial or other information relating to the
operation of Seller’s business conducted at the Property. The foregoing
deliveries shall include, but not be limited to, copies of all: (i) books of
account and records for the Property since the Construction Completion Date;
(ii) a detailed listing of all capital expenditures on the Property since the
Construction Completion Date; (iii) the maintenance history of the Property
since the Construction Completion Date; (iv) current equipment maintenance
contracts for the Property including any

 

5

 


--------------------------------------------------------------------------------

 

amendments thereto; (v) all claims or suits by third parties involving the
Property or any Contracts (whether or not covered by insurance) since the
Construction Completion Date; (vi) a list of all claims or suits by or against
Seller regarding the Property since the Construction Completion Date; (vii) the
site plan with respect to the Property; (viii) copies of all Contracts
(including, without limitation, all warranties) and Permits; and (ix) any other
documents or other information in the possession of Seller or its agents
pertaining to the Property that Buyer may reasonably request in writing. Seller
shall have no obligation to prepare or obtain information concerning the
Property which is not in Seller’s possession or control upon the Opening of
Escrow.

(b)         Delivery by Buyer. If this Agreement is canceled for any reason,
except Seller’s willful default hereunder, Buyer agrees to deliver to Seller,
free of charge, copies of those investigations, studies and/or tests which Buyer
may have elected to obtain.

9.          THE SURVEY. Buyer may, in Buyer’s discretion and at Buyer’s cost,
cause a surveyor licensed in the Territory of St. Croix, USVI, to prepare a
current ALTA survey of the Real Property, Building and Improvements (the
“Survey”). If Buyer does so, Buyer shall cause the Survey to (i) be certified
and delivered to Escrow Agent, Seller and Buyer, and (ii) set forth the legal
description and boundaries of the Property and all easements, encroachments and
improvements thereon.

10.        IRS SECTION 1445. Seller shall furnish to Buyer in escrow by COE a
sworn affidavit (the “Non-Foreign Affidavit”) stating under penalty of perjury
that Seller is not a “foreign person” as such term is defined in Section
1445(f)(3) of the Internal Revenue Code of 1986, as amended (the “Code”). If
Seller does not timely furnish the Non-Foreign Affidavit, Buyer may withhold (or
direct Escrow Agent to withhold) from the Earnest Money Deposit and/or the
Additional Funds, an amount equal to the amount required to be so withheld
pursuant to Section 1445(a) of the Code, and such withheld funds shall be
deposited with the Internal Revenue Service as required by such Section 1445(a)
and the regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.

11.        DELIVERY OF POSSESSION. Seller shall deliver possession of the
Property to Buyer at COE subject only to the rights of Tenant under the Lease,
which shall be executed by Buyer and Tenant at COE.

12.        CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligations to perform under this Agreement
and to close escrow are expressly subject to the following:

(a)         the delivery by Seller to Escrow Agent, for delivery to Buyer at
COE, of the executed original Transfer Documents;

 

6

 


--------------------------------------------------------------------------------

 

 

(b)         the issuance of the Owner’s Policy (or a written commitment
therefor) subject only to those matters approved or deemed approved by Buyer
pursuant to this Agreement;

(c)         the delivery by Tenant to Escrow Agent, for delivery to Buyer, at or
prior to COE, of duly executed and acknowledged duplicate originals of the Lease
and, if requested by Buyer, a short form of lease or memorandum of lease in form
attached to the Lease suitable for recording;

(d)         the deposit by Tenant with Escrow Agent, not later than three (3)
business days prior to COE, for delivery to Buyer at COE, of (i) an original
estoppel certificate naming Buyer (or its designee) and Bear Stearns Commercial
Mortgage, Inc. (or such other lender of which Buyer gives notice to Seller
pursuant to the notice provisions of this Agreement), as addressees,
substantially in the form attached hereto as Exhibit F and made a part hereof,
and (ii) a subordination, non-disturbance and attornment agreement,
substantially in the form attached hereto as Exhibit G and made a part hereof
(the “SNDA”), for the benefit of Bear Stearns Commercial Mortgage, Inc. (or such
other lender of which Buyer gives notice to Seller pursuant to the notice
provisions of this Agreement), executed by Tenant under the Lease;

(e)         the deposit with Escrow Agent of an executed affidavit of Seller and
such other documentation as may be reasonably required by Escrow Agent to allow
for the deletion of the mechanics’ lien exception from the Owner’s Policy; and

(f)          delivery to Buyer of originals of the Contracts and Permits, if
any, in the possession of Seller or Seller’s agents, and any correspondence with
respect thereto, together with such non-proprietary leasing and property
manuals, files and records which are material in connection with the continued
operation, leasing and maintenance of the Property.

If the foregoing conditions have not been satisfied by the specified date or
COE, as the case may be, then Buyer shall have the right, at Buyer’s sole
option, by giving written notice to Seller and Escrow Agent, to (i) cancel this
Agreement, whereupon the Earnest Money Deposit plus interest shall be paid
immediately by Escrow Agent to Buyer and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
under this Agreement, or (ii) extend such specified date or COE, as applicable,
for such amount of time as Buyer deems reasonably necessary to allow Seller to
satisfy such conditions. In the event COE is extended to permit Seller
additional time to satisfy one or more of the foregoing conditions, Buyer shall
receive liquidated damages in the amount of $250 per day for each and every day
after the originally scheduled COE date until COE actually occurs or until this
Agreement is earlier terminated by Buyer.

 

7

 


--------------------------------------------------------------------------------

 

In addition to all other conditions precedent set forth in this Agreement,
Seller’s obligations to perform under this Agreement and to close escrow are
expressly subject to the following:

(a)         the delivery by Buyer to Escrow Agent, for delivery to Seller at
COE, of the Purchase Price;

(b)         the delivery by Buyer to Escrow Agent, for delivery to Seller, at or
prior to COE, of duplicate originals of the Assignment Agreement duly executed
by Buyer;

(c)         the delivery by Buyer to Escrow Agent, for delivery to Seller and
Tenant, at or prior to COE, of duplicate originals of the Lease duly executed by
Buyer and acknowledged and, if requested by Tenant, a short form of lease or
memorandum of lease in form attached to the Lease suitable for recording duly
executed by Buyer and acknowledged; and

(d)         the deposit by Buyer with Escrow Agent, for delivery to Tenant, at
or prior to COE, of duplicate originals of the SNDA, duly executed by Bear
Stearns Commercial Mortgage, Inc. (or such other lender of which Buyer gives
notice to Seller pursuant to the notice provisions of this Agreement) and
acknowledged.

If the foregoing conditions have not been satisfied by the specified date or
COE, as the case may be, then Seller shall have the right, at Seller’s sole
option, by giving written notice to Buyer and Escrow Agent, to (i) retain the
Earnest Money Deposit pursuant to Section 20(b) of this Agreement and terminate
this Agreement, whereupon, except as otherwise provided in this Agreement,
neither of the Parties shall have any further liability or obligation under this
Agreement, or (ii) extend such specified date or COE, as applicable, for such
amount of time as Seller deems reasonably necessary to allow Buyer to satisfy
such conditions. In the event COE is extended to permit Buyer additional time to
satisfy one or more of the foregoing conditions, Seller shall receive liquidated
damages in the amount of $250 per day for each and every day after the
originally scheduled COE date until COE actually occurs or until this Agreement
is earlier terminated by Seller.

13.        SELLER’S WARRANTIES. Seller hereby represents and warrants to Buyer
as of the Effective Date and again as of COE that:

(a)         except for those disclosed by Buyer or in the Report, to Seller’s
knowledge, there are no unrecorded leases, liens or encumbrances which may
affect title to the Property;

(b)         to Seller’s knowledge, no notice of violation (which remains
uncured) has been issued with regard to any applicable regulation, ordinance,
requirement, covenant, condition or restriction relating to the present use or
occupancy of the Property by any person, authority or agency having
jurisdiction;

 

8

 


--------------------------------------------------------------------------------

 

 

(c)         to Seller’s knowledge, there are no intended public improvements
which will or could result in any charges being assessed against the Property
which will result in a lien upon the Property;

(d)         to Seller’s knowledge, there is no impending or contemplated
condemnation or taking by inverse condemnation of the Property, or any portion
thereof, by any governmental authorities;

(e)         to Seller’s knowledge, there are no suits or claims pending or
threatened with respect to or in any manner affecting the Property, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims which have not been disclosed in writing to Buyer
by Seller;

(f)          Seller has not entered into and there is not existing any other
agreement, written or oral, under which Seller is or could become obligated to
sell the Property, or any portion thereof, to a third party and Seller will not
enter into nor execute any such agreement without Buyer’s prior written consent;

(g)         Seller will not, without the prior written consent of Buyer, take
any action before any governmental authority having jurisdiction thereover, the
object of which would be to change the present zoning of or other land use
limitations, upon the Property, or any portion thereof, or its potential use,
and, to Seller’s knowledge, there are no pending proceedings, the object of
which would be to change the present zoning or other land use limitations;

(h)         this transaction will not in any way violate any other agreements to
which Seller is a party;

(i)          Seller has full power and authority to execute, deliver and perform
under this Agreement as well as under the Transfer Documents, specimens of which
are attached hereto as Exhibits;

(j)          to Seller’s knowledge, no default of Seller exists under any of the
Contracts and no default of the other parties exists under any of the Contracts;

(k)         no consent of any third party (which has not been obtained) is
required in order for Seller to enter into this Agreement and perform Seller’s
obligations hereunder;

(l)          except for any item to be prorated at COE in accordance with this
Agreement, all bills or other charges, costs or expenses arising out of or in
connection with or resulting from Seller’s use, ownership, or operation of the
Property up to COE shall be paid in full by Seller;

 

9

 


--------------------------------------------------------------------------------

 

 

(m)       all general real estate taxes, assessments and personal property taxes
that have become due with respect to the Property (except for those that will be
prorated at COE) have been paid or will be so paid by Seller prior to COE;

(n)         from the Opening of Escrow until COE or the earlier termination of
this Agreement, Seller shall (i) operate and maintain the Property in a manner
generally consistent with the manner in which Seller has operated and maintained
the Property prior to the Opening of Escrow, and (ii) maintain the existing or
comparable insurance coverage for the Improvements which Seller currently
maintains; and

(o)         to Seller’s knowledge, the execution, delivery and performance of
this Agreement and the Transfer Documents, specimens of which are attached
hereto as Exhibits, will not constitute a breach or default under any other
agreement, law or court order under which Seller is a party or may be bound.

Should Seller receive notice or knowledge of any information affecting the
accuracy of any of Seller’s representations set forth in this Section 13 after
the Effective Date and prior to COE, Seller will immediately notify Buyer of the
same in writing. All representations made in this Agreement by Seller shall
survive the execution and delivery of this Agreement and COE for one (1) year.
Seller shall and does hereby indemnify against and hold Buyer harmless from any
loss, damage, liability and expense, together with all court costs and
attorneys’ fees which Buyer may incur, by reason of any material
misrepresentation by Seller or any material breach of any of Seller’s
warranties. Seller’s indemnity and hold harmless obligations shall survive COE
for one (1) year.

As used herein, “Seller’s knowledge” shall mean the current actual knowledge of
J. Jeffrey Meder, President and Chief Executive Officer of Seller, and Roy
Sorensen, Chief Operating Officer of Seller, without investigation.

14.        BUYER’S WARRANTIES. Buyer hereby represents to Seller as of the
Effective Date and again as of COE that:

(a)         Buyer has full power and authority to execute, deliver and perform
under this Agreement as well as under the Transfer Documents, specimens of which
are attached hereto as Exhibits;

(b)         there are no actions or proceedings pending or to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the documents, specimens of which
are attached hereto as Exhibits; and

(c)         the execution, delivery and performance of this Agreement and the
Transfer Documents, specimens of which are attached hereto as Exhibits, have not
and will not constitute a breach or default under any other agreement, law or
court order under which Buyer is a party or may be bound.

 

10

 


--------------------------------------------------------------------------------

 

Should Buyer receive notice or knowledge of any information regarding any of the
matters set forth in this Section 14 after the Effective Date and prior to COE,
Buyer will promptly notify Seller of the same in writing. All representations
made in this Agreement by Buyer shall survive the execution and delivery of this
Agreement and COE. Buyer shall and does hereby indemnify against and hold Seller
harmless from any loss, damage, liability and expense, together with all court
costs and attorneys’ fees, if awarded by a court of law, which Seller may incur,
by reason of any material misrepresentation by Buyer or any material breach of
any of Buyer’s warranties. Buyer’s indemnity and hold harmless obligations shall
survive COE.

15.        “AS IS” PURCHASE. Buyer hereby agrees that the waiver or satisfaction
of the conditions set forth in Section 7 shall constitute an acknowledgment that
Buyer (i) has concluded whatever studies, tests, and investigations Buyer
desired to conduct relating to the Property including, without limitation,
economic reviews and analyses, soils tests, engineering analyses, environmental
analyses and analysis of any applicable records of the planning, building,
public works or any other governmental or quasi governmental entity having or
asserting jurisdiction over the Property; (ii) has reviewed and read (or has
elected not to do so) and has understood all instruments affecting the Property
and/or its value which Buyer deems relevant, including, without limiting the
generality of the foregoing, all documents referred to in the Report and all
operating statements, demographic studies and market analyses; (iii) and its
consultants have made all such independent studies, analyses and investigations,
as Buyer has deemed necessary, including, without limitation, those relating to
environmental matters and the leasing, occupancy and income of the Property;
(iv) is relying solely on its own investigations as to the Property and its
value and is assuming the risk that adverse physical, economic or other
conditions (including, without limitation, adverse environmental conditions
(including, without limitation, soils and groundwater conditions) and status of
compliance with the requirements of the Americans with Disabilities Act of 1990)
may not have been revealed by such investigation; and (v) that Seller has given
Buyer every opportunity to consider, inspect and review to its satisfaction the
physical, environmental, economic and legal condition of the Property and all
files and information to the extent in Seller's possession which Buyer deems
material to the purchase of the Property. Except as set forth in Section 13,
Seller disclaims the making of any representations or warranties, express or
implied, regarding Property or its value or matters affecting the Property,
including, without limitation, the physical condition of the Property, title to
or the boundaries of the Property, pest control matters, soil condition,
hazardous waste, toxic substance or other environmental matters, compliance with
the Americans With Disabilities Act of 1990 or other building, health, safety,
land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns and all other information
pertaining to the Property. Buyer, moreover, acknowledges that (i) Buyer has
entered into this Agreement with the intention of making and relying upon its
own investigation of the physical, environmental, economic and legal condition
of the Property, and (ii) Buyer is not relying upon any representations and
warranties made by Seller or anyone acting or claiming to act on Seller's behalf
(other than those set forth in

 

11

 


--------------------------------------------------------------------------------

 

Section 13) concerning the Property or its value. Buyer further acknowledges
that it has not received from Seller any accounting, tax, legal, architectural,
engineering, property management or other advice with respect to this
transaction and is relying solely upon the advice of its own accounting, tax,
legal, architectural, engineering, property management and other advisors. Buyer
agrees that, with the exception of the representations and warranties of Seller
set forth in Section 13 hereof, the Property is to be sold to and accepted by
Buyer in its “AS IS” condition and WITH ALL FAULTS at COE and assumes the risk
that adverse physical, environmental, economic or legal conditions, which, if
known by it, must have materially affected its decision to purchase the
Property, may not have been revealed by its investigation. Buyer, for itself and
its agents, affiliates, successors and assigns, except with respect to such
representations and warranties of Seller set forth in Section 13 hereof, hereby
releases and forever discharges Seller, its agents, partners, affiliates,
successors and assigns from any and all rights, claims and demands at law or in
equity, whether known or unknown on the Effective Date, which Buyer has or may
have in the future, arising out of the physical, environmental, economic or
legal condition of the Property. Buyer hereby specifically acknowledges that
Buyer has carefully reviewed this Section and discussed its import with legal
counsel and that the provisions of this Section are a material part of this
Agreement.

16.        BROKER’S COMMISSION. Concerning any brokerage commission, the Parties
agree as follows:

(a)         the Parties warrant to one another that they have not dealt with any
finder, broker or realtor in connection with this Agreement except Zeb Ripple of
Capital Pacific (“Seller’s Broker”);

(b)         if any person shall assert a claim to a finder’s fee or brokerage
commission on account of alleged employment as a finder or broker in connection
with this Agreement (including Seller’s Broker whose commission shall be paid
pursuant to Section 16(c) below), the Party under whom the finder or broker is
claiming shall indemnify and hold the other Party harmless from and against any
such claim and all costs, expenses and liabilities incurred in connection with
such claim or any action or proceeding brought on such claim, including, but not
limited to, counsel and witness fees and court costs in defending against such
claim. The provisions of this subsection shall survive cancellation of this
Agreement or COE; and

(c)         Seller shall be responsible for payment of a commission to Seller’s
Broker pursuant to a separate written agreement between Seller and Seller’s
Broker.

17.        CLOSE OF ESCROW. COE shall be on or before 5:00 p.m. MST on the
thirtieth (30th) day after the expiration of the Study Period or such earlier
date as Buyer and Seller may choose by mutual agreement. Buyer may extend the
COE date for up to an additional fifteen (15) days upon delivery of written
notice to extend the COE date

 

12

 


--------------------------------------------------------------------------------

 

to Seller and Escrow Agent prior to the original COE date and by depositing
prior to the original COE date an additional One Hundred Thousand and No/100
Dollars ($100,000.00) of earnest money with Escrow Agent, which shall become
immediately non-refundable. For purposes of this Agreement, any additional
earnest money deposited with Escrow Agent pursuant to this Section 17 shall be
added to and become a part of the Earnest Money Deposit.

18.        ASSIGNMENT. This Agreement may not be assigned by Buyer without the
prior written consent of Seller; provided, however, that Buyer may assign its
rights under this Agreement to an affiliate of Buyer without seeking or
obtaining Seller’s consent. Such assignment shall not become effective until the
assignee executes an instrument whereby such assignee expressly assumes each of
the obligations of Buyer under this Agreement, including specifically, without
limitation, all obligations concerning the Earnest Money Deposit, and a copy of
such instrument, fully executed by the parties thereto, is delivered to Seller.
Buyer may also designate someone other than Buyer, as grantee and/or assignee,
under the Transfer Documents by providing written notice of such designation at
least five (5) days prior to COE. No assignment shall release or otherwise
relieve the Party designated as Buyer in this Agreement from any obligations
hereunder. This Agreement may not be assigned by Seller to any third party
without the prior written consent of Buyer, which consent shall not be
unreasonably withheld.

19.        RISK OF LOSS. Seller shall bear all risk of loss, damage or taking of
the Property which may occur prior to COE. In the event of any loss, damage or
taking prior to COE, Buyer may, at Buyer’s sole option, by written notice to
Seller and Escrow Agent, cancel this Agreement whereupon the Earnest Money
Deposit plus interest shall be paid immediately by Escrow Agent to Buyer and,
except as otherwise provided in this Agreement, neither of the Parties shall
have any further liability or obligation hereunder. In the alternative, Buyer
may attempt to negotiate an appropriate downward adjustment of the Purchase
Price. If Seller and Buyer cannot agree upon such a downward adjustment within a
reasonable period (not to exceed ten (10) days from the date Buyer receives
notice of the loss) Buyer may cancel this Agreement as provided above. If Buyer
waives any such loss or damage to the Property and closes escrow without any
reduction in the Purchase Price, Seller shall at COE and as a condition
precedent thereto, pay Buyer or credit Buyer against the Purchase Price, any and
all amounts previously received by Seller as insurance and condemnation
proceeds, and assign to Buyer, as of COE, Seller’s rights to receive insurance
or condemnation proceeds after the COE.

 

20.

REMEDIES.

(a)         Seller’s Breach. If Seller breaches this Agreement, Buyer may, at
Buyer’s sole option, as Buyer’s sole and exclusive remedy, either: (i) by
written notice to Seller and Escrow Agent, cancel this Agreement whereupon the
Earnest Money Deposit plus interest shall be paid immediately by Escrow Agent to
Buyer and, except

 

13

 


--------------------------------------------------------------------------------

 

as otherwise provided in this Agreement, neither of the Parties shall have any
further liability or obligation hereunder; or, (ii) seek specific performance
against Seller in which event COE shall be automatically extended as necessary.
If Seller fails to sell the Property, without legal excuse, in accordance with
the terms of this Agreement, and if specific performance is unavailable as a
remedy to Buyer concerning such failure of Seller because of Seller’s
affirmative acts, Buyer shall be entitled to the sum of One Hundred Thousand and
No/100 Dollars ($100,000.00) as agreed and total liquidated damages for such
failure of Seller; upon Buyer’s receipt of such sum, Buyer shall waive any right
to seek any additional equitable or legal remedies against Seller and this
Agreement shall be terminated whereupon the Earnest Money Deposit plus interest
shall be paid immediately by Escrow Agent to Buyer and, except as otherwise
provided in this Agreement, neither of the Parties shall have any further
liability or obligation hereunder.

(b)         Buyer’s Breach. If Buyer fails to purchase the Property, without
legal excuse, in accordance with the terms of this Agreement, Buyer shall
forfeit the Earnest Money Deposit, which shall be delivered by Escrow Agent to
Seller immediately upon Seller’s written demand therefor, and Seller shall be
entitled to retain the Earnest Money Deposit in accordance with subsection 5(b)
as Seller’s agreed and total liquidated damages for Buyer’s failure to purchase
the Property, without legal excuse, in accordance with the terms of this
Agreement, and this Agreement shall terminate whereupon neither of the Parties
shall have any further liability or obligation hereunder except as otherwise
provided in this Agreement. Seller hereby waives any right to seek any
additional equitable or legal remedies against Buyer.

21.        ATTORNEYS’ FEES. If there is any litigation to enforce any provisions
or rights arising in connection with this Agreement, the unsuccessful party in
such litigation, as determined by the court, agrees to pay the successful party,
as determined by the court, all costs and expenses, including, but not limited
to, reasonable attorneys’ fees incurred by the successful party, such fees to be
determined by the court.

 

22.

NOTICES.

(a)         Addresses. Except as otherwise required by law, any notice required
or permitted hereunder shall be in writing and shall be given by personal
delivery, or by deposit in the U.S. Mail, certified or registered, return
receipt requested, postage prepaid, addressed to the Parties at the addresses
set forth below, or at such other address as a Party may designate in writing
pursuant hereto, or tested telex, or telegram, or telecopies (fax), or any
express or overnight delivery service (e.g., Federal Express), delivery charges
prepaid:

if to Seller:

Cost-U-Less, Inc.

 

 

3633 136th Place SE, Ste. 110

 

 

Bellevue, WA 98006

 

 

Attn: Martin Moore

 

 

Tel.: (425) 945-0213

 

 

Fax: (425) 945-0214

 

With copies to:

David D. Buck

 

 

Riddell Williams P.S.

 

 

1001 Fourth Avenue, Suite 4500

 

Seattle, WA 98154

 

 

Tel.: (206) 624-3600

 

 

Fax: (206) 389-1708

 

 

if to Buyer:

Series B, LLC

 

 

2555 E. Camelback Road, Suite 400

 

 

Phoenix, AZ 85016

 

 

Attn: Legal Department

 

 

Tel.: (602) 778-8700

 

 

Fax: (602) 778-8780

 

with copies to:

Bennett Wheeler Lytle & Cartwright, PLC

 

3838 North Central Avenue, Suite 1120

 

 

Phoenix, AZ 85012

 

 

Attn: Kevin T. Lytle Esq.

 

 

 

14

 


--------------------------------------------------------------------------------

 

 

 

Tel.: (602) 445-3434

 

 

Fax: (602) 266-9119

 

If to Escrow Agent:

Fidelity National Title Insurance Company

 

40 North Central Avenue, Suite 2650

 

 

Phoenix, AZ 85004

 

 

Attn: Ms. Mary Garcia

 

 

Tel: 602-343-7571

 

 

Fax: 602-343-7564

 

 

 

Virgin Islands Title and Trust Company

 

1138 King Street, Suite 209

 

 

Christiansted, VI 00820

 

 

Attn: __________

 

 

Tel.: 340-773-0570

 

 

Fax: 340 773-4252

 

(b)         Effective Date of Notices. Notice shall be deemed to have been given
on the date on which notice is delivered, if notice is given by personal
delivery, telex, telegrams or telecopies, and on the date of deposit in the
mail, if mailed or deposited with the overnight carrier, if used. Notice shall
be deemed to have been received on the date on which the notice is received, if
notice is given by personal delivery, telex, telegrams, telecopies or overnight
carrier, and on the second (2nd) day

 

15

 


--------------------------------------------------------------------------------

 

following deposit in the U.S. Mail, if notice is mailed. If escrow has opened, a
copy of any notice given to a party shall also be given to Escrow Agent by
regular U.S. Mail or by any other method provided for herein.

 

23.

CLOSING COSTS.

(a)         Closing Costs. Seller and Buyer agree to pay closing costs as
indicated in this Agreement and in the escrow instructions attached hereto as
Exhibit D, and by this reference incorporated herein (the “Escrow
Instructions”). At COE, Seller shall pay (i) the costs of releasing all liens,
judgments, and other encumbrances that Seller agreed to release pursuant to
Section 6 above (if any) and of recording such releases, (ii) one-half of the
fees and costs due Escrow Agent for its services, (iii) the transfer tax
associated with the sale of the Property, if any, and (iv)  all other costs
which are specifically required to be paid by Seller under this Agreement. At
COE, Buyer shall pay (i) the cost of recording the deed and any security
instruments related to financing obtained by Buyer secured by the Property,
(ii) one-half of the escrow fees, and (iii) all other costs which are
specifically required to be paid by Buyer under this Agreement. Except as
otherwise provided for in this Agreement, Seller and Buyer will each be solely
responsible for and bear all of their own respective expenses, including,
without limitation, expenses of legal counsel, accountants, and other advisors
incurred at any time in connection with pursuing or consummating the transaction
contemplated herein. Real estate taxes shall be prorated based upon the latest
available tax rates. All prorations shall be calculated through escrow as of COE
based upon the latest available information. All credits to Buyer and Seller
shall be prorated so that Buyer is given credit for the period beginning with
and including the date on which the closing occurs through and including the
last day of the month in which the closing occurs and Seller is given credit for
the period ending on the day before the date of COE. Any other closing costs not
specifically designated as the responsibility of either Party in the Escrow
Instructions or in this Agreement shall be paid by Seller and Buyer according to
the usual and customary allocation of the same in the county where the Property
is located by Escrow Agent. Seller agrees that all closing costs payable by
Seller shall be deducted from Seller’s proceeds otherwise payable to Seller at
COE. Buyer shall deposit with Escrow Agent sufficient cash to pay all of Buyer’s
closing costs. Except as provided in this Section 23(a), Seller and Buyer shall
each bear their own costs in regard to this Agreement.

(b)         Post-Closing Adjustment. If after COE, the parties discover any
errors in adjustments and apportionments or additional information becomes
available which would render the closing prorations materially inaccurate, the
same shall be corrected as soon after their discovery as possible. The provision
of this Section 23(b) shall survive COE except that no adjustment shall be made
later than eighteen (18) months after COE unless prior to such date the Party
seeking the adjustment shall have delivered a written notice to the other Party
specifying the nature and basis for

 

16

 


--------------------------------------------------------------------------------

 

 

such claim. In the event that such claim is valid, the Party against whom the
claim is sought shall have ten (10) days in which to remit any adjustment due.

(c)         Instructions. This Agreement, together with the Escrow Instructions,
shall constitute escrow instructions for the transaction contemplated herein.
Such escrow instructions shall be construed as applying principally to Escrow
Agent’s employment.

24.        ESCROW CANCELLATION CHARGES. If escrow fails to close because of
Seller’s default, Seller shall be liable for any cancellation charges of Escrow
Agent and the Report. If escrow fails to close because of Buyer’s default, Buyer
shall be liable for any cancellation charges of Escrow Agent and the Report. If
escrow fails to close for any other reason, Seller and Buyer shall each be
liable for one half of any cancellation charges of Escrow Agent and the Report.
The provisions of this Section 24 shall survive cancellation of this Agreement.

25.        APPROVALS. Concerning all matters in this Agreement requiring the
consent or approval of any Party, the Parties agree that any such consent or
approval shall not be unreasonably withheld unless otherwise provided in this
Agreement.

26.        ADDITIONAL ACTS. The Parties agree to execute promptly such other
documents and to perform such other acts as may be reasonably necessary to carry
out the purpose and intent of this Agreement.

27.        GOVERNING LAW. This Agreement shall be governed by and construed or
enforced in accordance with the laws of the jurisdiction where the Property is
located.

28.        CONSTRUCTION. The terms and provisions of this Agreement represent
the results of negotiations among the Parties, each of which has been
represented by counsel of its own choosing, and neither of which has acted under
any duress or compulsion, whether legal, economic or otherwise. Consequently,
the terms and provisions of this Agreement shall be interpreted and construed in
accordance with their usual and customary meanings, and the Parties each hereby
waive the application of any rule of law which would otherwise be applicable in
connection with the interpretation and construction of this Agreement that
ambiguous or conflicting terms or provisions contained in this Agreement shall
be interpreted or construed against the Party whose attorney prepared the
executed Agreement or any earlier draft of the same.

29.        TIME OF ESSENCE. Time is of the essence of this Agreement. However,
if this Agreement requires any act to be done or action to be taken on a date
which is a Saturday, Sunday or legal holiday, such act or action shall be deemed
to have been validly done or taken if done or taken on the next succeeding day
which is not a Saturday, Sunday or legal holiday, and the successive periods
shall be deemed extended accordingly.

 

17

 


--------------------------------------------------------------------------------

 

 

30.        INTERPRETATION. If there is any specific and direct conflict between,
or any ambiguity resulting from, the terms and provisions of this Agreement and
the terms and provisions of any document, instrument or other agreement executed
in connection herewith or in furtherance hereof, including any Exhibits hereto,
the same shall be consistently interpreted in such manner as to give effect to
the general purposes and intention as expressed in this Agreement which shall be
deemed to prevail and control.

31.        HEADINGS. The headings of this Agreement are for reference only and
shall not limit or define the meaning of any provision of this Agreement.

32.        FAX AND COUNTERPARTS. This Agreement may be executed by facsimile
and/or in any number of counterparts. Each party may rely upon any facsimile or
counterpart copy as if it were one original document.

33.        INCORPORATION OF EXHIBITS BY REFERENCE. All Exhibits to this
Agreement are fully incorporated herein as though set forth at length herein.

34.        SEVERABILITY. The provisions of this Agreement shall be deemed
severable. If any provision of this Agreement shall be held unenforceable by any
court of competent jurisdiction, the remainder shall remain in full force and
effect, and such unenforceable provision shall be reformed by such court so as
to give maximum legal effect to the intention of the Parties as expressed
therein.

35.        ENTIRE AGREEMENT. This Agreement contains the entire agreement
between the Parties and supersedes all prior agreements, oral or written, with
respect to the subject matter hereof. The provisions of this Agreement shall be
construed as a whole and not strictly for or against any Party.

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date.

SELLER:

COST-U-LESS, INC., a Washington

 

 

corporation

 

Date: December 21, 2006

By: /s/ J. Jeffrey Meder

 

 

Its: President and Chief Executive Officer

 

BUYER:

SERIES B, LLC, an Arizona limited

 

liability company

 

Date: December 21, 2006

By: /s/ John M. Pons

 

 

Its Authorized Officer

 

 

18

 


--------------------------------------------------------------------------------

 

 

ESCROW AGENT’S ACCEPTANCE

The foregoing fully executed Agreement together with the Earnest Money Deposit
is accepted by the undersigned this _____ day of ____________, 2006, which for
the purposes of this Agreement shall be deemed to be the date of Opening of
Escrow. Escrow Agent hereby accepts the engagement to handle the escrow
established by this Agreement in accordance with the terms set forth in this
Agreement.

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

By:                                          
                                    

 

Title:                                          
                                  

 

1

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

 

Parcel No. 4-M of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5084 dated
September 30, 1997 and revised June 6, 2000.

Parcel No. 4-Q of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5264 dated
August 1, 2001.

One-sixteenth (1/16) interest as a tenant in common in Road Plot 4-O of Estate
Sion Farm, Queen Quarter, St. Croix, U.S. Virgin Islands, consisting of 0.047
U.S. acre, more or less, as more fully shown on O.L.G. Drawing No. 5084, dated
September 30, 1997, last revised June 6, 2000.

 

1

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

ASSIGNMENT AGREEMENT

This Assignment Agreement (the “Agreement”) dated as of _____________, 200__
(the “Effective Date”), is by and between COST-U-LESS, INC., a Washington
corporation (“Assignor”), and Cole ________________________, LLC, a Delaware
limited liability company (“Assignee”).

WHEREAS, Assignor, as Seller, and Series B, LLC, as Buyer (“Original Buyer”),
have entered into that certain Purchase Agreement and Escrow Instructions dated
as of December ___, 2006 [as modified by amendment dated ________________,]
([collectively, ](the “Purchase Agreement”), providing for, among other things,
the transfer and sale by Assignor to Original Buyer of Contracts and Permits
(capitalized terms used herein and otherwise not defined shall have the meaning
given in the Purchase Agreement); and

WHEREAS, Original Buyer assigned its right, title and interest in and to the
Purchase Agreement to Assignee pursuant to that certain Assignment of Purchase
Agreement and Escrow Instructions dated as of _______________, 200__; and

WHEREAS, Assignor desires to assign and delegate to Assignee, and Assignee
desires to assume, all of Assignor’s right, title, interest, duties and
obligations in, to and under the Permits and the Contracts which are listed in
Exhibit A attached hereto (collectively, the “Assigned Contracts”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

1.          Assignment. Assignor does hereby convey and assign to Assignee, its
successors and assigns, to the extent assignable, all of Assignor’s right, title
and interest in and to the Assigned Contracts (and Assignor covenants to
cooperate with Assignee, at Assignee’s cost and expense, to secure performance
by any warrantor for any work under such Assigned Contracts); and Assignee
hereby accepts, assumes and agrees to perform all of Assignee’s duties and
obligations under the Assigned Contracts. Notwithstanding the foregoing to the
contrary, to the extent the assignment of any Assigned Contract shall require
the consent of any other party, this Agreement shall not constitute a contract
to assign the same or any rights or liabilities thereunder if an attempted
assignment thereof would cause a breach of the terms of the Assigned Contract,
and the assignment of such Assigned Contract shall not be effective unless and
until the consent of such other party shall have been obtained.

2.          Binding Agreement. The terms and conditions of this Agreement shall
be binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.

 

1

 


--------------------------------------------------------------------------------

 

 

3.          Governing Law. This Assignment Agreement shall be governed by and
construed in accordance with the laws of the jurisdiction where the real
property subject to the Purchase Agreement is located.

4.          Headings. The headings of this Agreement are for reference only and
shall not limit or define the meaning of any provision of this Agreement.

5.          Counterparts. The parties agree that this Agreement may be executed
by the parties in one or more counterparts and each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
date set forth above.

ASSIGNOR:

COST-U-LESS, INC., a Washington

 

 

corporation

 

 

By:                                                       

 

 

Its:                                                         

ASSIGNEE:

                                                             

 

 

                                                             

 

 

By:                                                       

 

 

Name:                                                   

 

 

Its:                                                         

 

2

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

LIST OF ASSIGNED CONTRACTS

 

1

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

SPECIAL WARRANTY DEED

(Cost-U-Less, Inc. - __________)

THIS SPECIAL WARRANTY DEED is made this ____ day of ___________, 200__, from
COST-U-LESS, INC., a corporation organized and existing under the laws of the
State of Washington, the address for which is 3633 136th Place S.E., Suite 110,
Bellevue, Washington 98006 (hereinafter “Grantor”) to ________, a _________
organized, existing and in good standing under the laws of the State of
___________, the address for which is ______________ (hereinafter “Grantee”).

WITNESSETH, that Grantor, for and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged hereby sells, grants and conveys to Grantee the
following described real property, with all improvements located thereon,
situated on St. Croix, U.S. Virgin Island and more particularly described as
follows:

Parcel No. 4-M of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5084 dated
September 30, 1997 and revised June 6, 2000.

Parcel No. 4-Q of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5264 dated
August 1, 2001.

One-sixteenth (1/16) interest as a tenant in common in Road Plot 4-O of Estate
Sion Farm, Queen Quarter, St. Croix, U.S. Virgin Islands, consisting of 0.047
U.S. acre, more or less, as more fully shown on O.L.G. Drawing No. 5084, dated
September 30, 1997, last revised June 6, 2000.

TOGETHER WITH all the tenements, herediments and appurtenances thereunto
belonging;

SUBJECT, HOWEVER, to, and with the benefit of, all easements, right of ways,
conditions, covenants, agreements and restrictions of record; all zoning,
building, environmental and other laws and regulations affecting the use or
occupancy of the above-referenced real property; and real property taxes not yet
due and payable, including without limitation those set forth in Exhibit A
attached hereto and made a part hereof (collectively, “Permitted Exceptions”).

 

1

 


--------------------------------------------------------------------------------

 

 

TO HAVE AND TO HOLD all of Grantor’s rights, title, interest, claim and demand
in and to said premises unto Grantee, its successors and assigns, subject to the
Permitted Exceptions and subject to the limitation set forth below.

Grantor for itself and for its successors in interest does by these presents
expressly limit the covenants of the deed to those herein expressed, and exclude
all covenants arising or to arise by statutory or other implication, and does
hereby covenant that against all persons whomsoever lawfully claiming or to
claim by, through or under said Grantor and not otherwise.

IN WITNESS WHEREOF, Grantor has duly executed this deed the day and year first
above written.

IN WITNESS:

COST-U-LESS, INC.

 

                                                                 

By:                                                                     

 

Name:                                                         

 

 

Title:                                                             

 

                                                                 

By:                                                                     

 

Name:                                                         

 

 

Title:                                                             

 

 

ACKNOWLEDGEMENT

STATE OF __________________

)

 

 

) ss:

COUNTY OF ________________

)

 

On this _____ day of _________, 200__, before me personally appeared
_________________, to me known to be the _______________ of the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she/they was/were
authorized to execute said instrument.

In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.

                                          
                                      

Notary Public

                                          
                                      

Print/Type Name

Notary Public in and for the State of Washington, residing at
                                                                 

My commission expires                                           

 

2

 


--------------------------------------------------------------------------------

 

 

CERTIFICATE OF VALUE

IT IS HEREBY CERTIFIED that for recording and tax purposes the actual
consideration paid and the value of the described property is
$_________________.

 

                                                                           

 

 

Name:                                                                 

 

Title:                                                                   

 

 

 

 

 

 

 

 

 

 

CERTIFICATE OF PUBLIC SURVEYOR

IT IS HEREBY CERTIFIED that according to the records in the office of the Public
Surveyor, the property described in the foregoing instrument has not undergone
any change in regard to boundary and area.

 

Office of the Public Surveyor

 

St. Croix, U.S. Virgin Islands

 

 

 

                                          
                                          
          By:                                          
                            

DATED:

FEE:

 

1

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D

ESCROW INSTRUCTIONS

1.          Escrow Agent is authorized to take all appropriate actions necessary
to comply with this Agreement.

2.          All money payable shall be paid to Escrow Agent, unless otherwise
specified. Disbursement of any funds may be made by check of Escrow Agent,
except that the Purchase Price shall be wire-transferred to an account
designated by Seller on the day of the COE. The deed to the Property shall not
be recorded until and unless Escrow Agent is prepared to disburse the Purchase
Price and other closing funds immediately after such recording pursuant to an
estimated closing statement approved by Seller in writing. Unless otherwise
specified, all funds received by Escrow Agent shall be deposited by Escrow Agent
in any State or National Bank (FDIC insured), or as otherwise directed in
writing by Seller and Buyer. Escrow Agent shall be under no obligation to
disburse any funds represented by check or draft and no check or draft shall be
payment to Escrow Agent in compliance with any of the requirements hereof until
it is advised by the bank in which it is deposited that such check or draft has
been honored.

3.          Buyer and Seller shall deposit with Escrow Agent all documents
necessary to complete the sale as established by the terms of this Agreement.

4.          When this Agreement and all title requirements have been complied
with (including without limitation all conditions set forth in any closing
instructions agreed to by Escrow Agent), Escrow Agent shall deliver, file or
record in the appropriate public office all necessary documents, disburse all
funds and instruct the title company to issue the appropriate title insurance
policy(ies).

5.          Escrow Agent may resign upon ten (10) days written notice to the
parties; provided that Escrow Agent shall transfer the Escrow together with all
documents and funds to an escrow agent acceptable to both Seller and Buyer, or
if Seller and Buyer cannot agree upon an acceptable escrow agent, then Escrow
Agent shall have the right to resign and interplead all funds and documents to a
court of competent jurisdiction.

6.          Escrow Agent may at its election, in the event of any conflicting
demands made upon it concerning the Agreement, hold any money and documents
deposited hereunder until it receives mutual instructions by all parties or
until a civil action shall have been concluded in a court of competent
jurisdiction, determining the rights of the parties. In the alternative, Escrow
Agent may at anytime, at its discretion, commence a civil action to interplead
any conflicting demands to a court of competent jurisdiction.

 

1

 


--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

Lease Form

 

1

 


--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

Estoppel Certificate Form

 

ESTOPPEL LETTER

 

[LETTERHEAD OF TENANT]

 

 

__________ __, 200_

 

Bear Stearns Commercial Mortgage, Inc.,

its successors and assigns

383 Madison Avenue

New York, New York 10179

Attn: J. Christopher Hoeffel

 

 

Re:

Confirmation of Lease Agreement for Premises at 4300 Sion Farm, Christiansted,
St. Croix, USVI (the "Premises")

 

Ladies and Gentlemen:

 

At the request of _______________________________ ("Landlord") the undersigned
hereby certifies to you and agrees as follows recognizing that you will rely on
the information contained herein:

 

1.           The undersigned is the tenant under a Lease dated ________________
for premises located at 4300 Sion Farm, Christiansted, St. Croix, USVI (the
"Lease").

 

2.           The Lease is in full force and effect and has not been amended,
modified, supplemented or superseded, and constitutes the entire agreement
between the undersigned and Landlord with respect to the leasing of the
Premises. There is no other agreement between the undersigned and Landlord with
respect to the leasing of the Premises.

 

3.           To the knowledge of the undersigned, (i) neither the undersigned
nor Landlord is in default under the Lease, and (ii) there is no defense,
offset, claim or counterclaim by or in favor of the undersigned against Landlord
under the Lease or against the obligations of the undersigned under the Lease.

 

4.           The undersigned has not received notice and is not aware of any
prior transfer, assignment, hypothecation or pledge by Landlord or of any of
Landlord's interest in the Lease, except to you.

 

 

1

 


--------------------------------------------------------------------------------

 

 

5.           The monthly base or minimum rent due under the lease is
__________________ and has been paid through ______________, 20__ and all
additional rent due under the Lease has been paid through _______________, 20__.

 

6.           There are no actions, voluntary or otherwise, pending or, to the
best knowledge of the undersigned, threatened against the undersigned under the
bankruptcy, reorganization, moratorium or similar laws of the United States, any
state thereof or any other jurisdiction.

 

7.           The undersigned has accepted possession, and taken occupancy of,
the Premises; the term of the Lease has commenced; the undersigned has commenced
the payment of rents for all space subject to the Lease; and the expiration date
of the Lease is _______________.

 

8.           To date, Landlord has not been obligated to perform any work under
the Lease and no reimbursement or allowance has been due to the undersigned
under the Lease in connection with any work performed by Landlord or the
undersigned.

 

Very truly yours,

 

[Tenant]

 

By:                                                                             

Name:

Title:

 

2

 


--------------------------------------------------------------------------------

 

 

EXHIBIT G

SNDA Form

 

 

SCHEDULE C

 

 

Bear Stearns Commercial Mortgage, Inc.

 

 

and

 

___________________________________  

(Tenant)

 

 

SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

 

 

Date: _____________

 

Premise: _____________

 

Bear Loan No.: ________

 

 

 

 

 

 

UPON RECORDATION

RETURN TO:

 

[Law firm c/o Escrow Agent]

Attention:

 

 

 


--------------------------------------------------------------------------------

 

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the "Agreement")
is made as of [funding date] by and between BEAR STEARNS COMMERCIAL MORTGAGE,
INC., having an address at 383 Madison Avenue, New York, New York 10179
("Lender") and __________________________, having an address at
____________________________________ ("Tenant").

 

RECITALS:

 

A.          Tenant is the holder of a leasehold estate in the property located
at 4300 Sion Farm, Christiansted, St. Croix, USVI, as more particularly
described on Schedule A (the "Property") under and pursuant to the provisions of
a certain lease dated ________________, 20___ between
__________________________, as landlord ("Landlord") and Tenant ("Lease");

 

B.          The Property is or is to be encumbered by one or more mortgages,
deeds of trust, deeds to secure debt or similar security agreements
(collectively, the "Security Instrument") from Landlord, or its successor in
interest, in favor of Lender; and

 

C.          Tenant has agreed to subordinate the Lease to the Security
Instrument and to the lien thereof and Lender has agreed to grant
non-disturbance to Tenant under the Lease on the terms and conditions
hereinafter set forth.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto mutually agree as follows:

 

1.           Subordination. The Lease shall be subject and subordinate in all
respects to the lien and terms of the Security Instrument, to any and all
advances to be made thereunder and to all renewals, modifications,
consolidations, replacements and extensions thereof.

2.           Nondisturbance. So long as Tenant pays all rents and other charges
as specified in the Lease and is not otherwise in default (beyond applicable
notice and cure periods) of any of its obligations and covenants pursuant to the
Lease, Lender agrees for itself and its successors in interest and for any other
person acquiring title to the Property through a foreclosure (an "Acquiring
Party"), that Tenant's possession of the Property as described in the Lease will
not be disturbed during the term of the Lease, as said term may be extended
pursuant to the terms of the Lease, by reason of a foreclosure and that, upon a
foreclosure, the Acquiring Party shall assume and perform all of Landlord’s
obligations under the Lease. For purposes of this agreement, a "foreclosure"
shall include (but not be limited to) a sheriff's or trustee's sale under the
power of sale contained in the Security Instrument, the termination of any
superior lease of the Property and any other transfer of the Landlord's interest
in the Property under peril of foreclosure, including, without limitation to the
generality of the foregoing, an assignment or sale in lieu of foreclosure.

 

3.           Attornment. Tenant agrees to attorn to, accept and recognize any
Acquiring Party as the landlord under the Lease pursuant to the provisions
expressly set forth therein for the then remaining balance of the term of the
Lease, and any extensions thereof as made

 

 

1

 


--------------------------------------------------------------------------------

 

pursuant to the Lease, so long as the Acquiring Party assumes and performs all
of Landlord’s obligations under the Lease. The foregoing provision shall be
self-operative and shall not require the execution of any further instrument or
agreement by Tenant as a condition to its effectiveness. Tenant agrees, however,
to execute and deliver, at any time and from time to time, upon the request of
the Lender or any Acquiring Party any reasonable instrument which may be
necessary or appropriate to evidence such attornment in consideration for
Tenant’s receipt of Lender’s or the Acquiring Party’s written agreement to
assume and perform all of Landlord’s obligations under the Lease.

4.           No Liability. Notwithstanding anything to the contrary contained
herein or in the Lease, it is specifically understood and agreed that neither
the Lender, any receiver nor any Acquiring Party shall be:

(a)         liable for any act, omission, negligence or default of any prior
landlord (other than to cure defaults of a continuing nature with respect to the
maintenance or repair of the Property or otherwise); provided, however, that the
Lender or any Acquiring Party, as applicable, shall be liable and responsible
for the performance of all covenants and obligations of landlord under the Lease
accruing from and after the date that it takes title to the Property; or

(b)         except as set forth in (a), above, liable for any failure of any
prior landlord to construct any improvements; or

(c)         subject to any offsets, credits, claims or defenses which Tenant
might have against any prior landlord; or

(d)         bound by any rent or additional rent which is payable on a monthly
basis and which Tenant might have paid for more than one (1) month in advance to
any prior landlord; or

(e)         be liable to Tenant hereunder or under the terms of the Lease beyond
its interest in the Property; or

(f)          be liable or responsible for or with respect to the retention,
application and or/return to the Tenant of any security deposit paid to Borrower
or any prior Landlord, unless and until Lender or such Acquiring Party has
actually received for its own account as landlord the full amount of such
security deposit.

Notwithstanding the foregoing, Tenant reserves its rights to any and all claims
or causes of action against such prior landlord for prior losses or damages and
against the successor landlord for all losses or damages arising from and after
the date that such successor landlord takes title to the Property.

5.           Rent. Tenant has notice that the Lease and the rents and all other
sums due thereunder have been assigned to Lender as security for the loan
secured by the Security Instrument. In the event Landlord notifies Tenant of the
occurrence of a default under the Security Instrument and demands that Tenant
pay its rents and all other sums due or to become due under the Lease directly
to Lender, Tenant shall honor such demand and pay its rent and all other sums
due under the Lease directly to Lender or as otherwise authorized in writing by
Landlord. Landlord hereby irrevocably authorizes Tenant to make the foregoing
payments to Lender upon such notice and demand.

 

2

 


--------------------------------------------------------------------------------

 

 

6.           Lender to Receive Notices. Tenant shall notify Lender of any
default by Landlord under the Lease which would entitle Tenant to cancel the
Lease, and agrees that, notwithstanding any provisions of the Lease to the
contrary, no notice of cancellation thereof shall be effective unless Lender
shall have received notice of default giving rise to such cancellation and shall
have failed within sixty (60) days after receipt of such notice to cure such
default, or if such default cannot be cured within sixty (60) days, shall have
failed within sixty (60) days after receipt of such notice to commence and
thereafter diligently pursue any action necessary to cure such default.

7.           NOTICES. All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person with receipt acknowledged by the recipient thereof, (ii) one (1) Business
Day (hereinafter defined) after having been deposited for overnight delivery
with any reputable overnight courier service, or (iii) three (3) Business Days
after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth above, and:

if to Tenant, to

 

the attention of:

___________________________; and

 

 

 

if to Lender:

to the attention of: Bear Stearns Commercial Mortgage, Inc.

 

its successors and/or assigns

 

 

383 Madison Avenue, 10th FL

 

 

New York, New York 10179

 

 

Attention: J. Christopher Hoeffel

 

 

Re.: Bear Loan No. __________

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Paragraph 7, the term "Business Day"
shall mean any day other than Saturday, Sunday or any other day on which banks
are required or authorized to close in New York, New York.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

8.           Successors. The obligations and rights of the parties pursuant to
this Agreement shall bind and inure to the benefit of the successors, assigns,
heirs and legal representatives of the respective parties. In addition, Tenant
acknowledges that all references herein to Landlord shall mean the owner of the
landlord's interest in the Lease, even if said owner shall be different than the
Landlord named in the Recitals.

9.           Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

3

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord, Lender and Tenant have duly executed this
Agreement as of the date first above written.

 

LENDER:

 

BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation

 

By:                                           
                                    

 

Name:

 

Title:

 

 

TENANT:

                                          
                                          

 

By:                                          
                                      

 

Name:

 

Title:

 

 

LANDLORD:

The undersigned as the Landlord named in the Recitals or as successor thereto
hereby accepts and agrees to be bound by the provisions of Paragraph 5 hereof.

 

_______________________________, a

________________________________

 

By: _______________________________

Name:

Title:

 

 

4

 


--------------------------------------------------------------------------------

 

 

ACKNOWLEDGEMENTS

 

STATE OF __________________

)

 

 

) ss:

COUNTY OF ________________

)

 

On this _____ day of _________, 200__, before me personally appeared
_________________, to me known to be the _______________ of the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she/they was/were
authorized to execute said instrument.

In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.

                                          
                                      

Notary Public

                                          
                                      

Print/Type Name

Notary Public in and for the State of Washington, residing at
                                                                 

My commission expires                                           

 

STATE OF __________________

)

 

 

) ss:

COUNTY OF ________________

)

 

On this _____ day of _________, 200__, before me personally appeared
_________________, to me known to be the _______________ of the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she/they was/were
authorized to execute said instrument.

In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.

                                          
                                      

Notary Public

                                          
                                      

Print/Type Name

Notary Public in and for the State of Washington, residing at
                                                                 

My commission expires                                           

 

 

5

 


--------------------------------------------------------------------------------

 

 

STATE OF __________________            )

 

) ss:

COUNTY OF ________________

)

 

On this _____ day of _________, 200__, before me personally appeared
_________________, to me known to be the _______________ of the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she/they was/were
authorized to execute said instrument.

In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.

                                          
                                      

Notary Public

                                          
                                      

Print/Type Name

Notary Public in and for the State of Washington, residing at
                                                                 

My commission expires                                           

 

6

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A (PROPERTY DESCRIPTION)

 

Parcel No. 4-M of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5084 dated
September 30, 1997 and revised June 6, 2000.

Parcel No. 4-Q of Estate Sion Farm Queen Quarter, St. Croix, U.S. Virgin Island,
consisting of 2.00 acres, more or less, as shown on OLG Drawing No. 5264 dated
August 1, 2001.

One-sixteenth (1/16) interest as a tenant in common in Road Plot 4-O of Estate
Sion Farm, Queen Quarter, St. Croix, U.S. Virgin Islands, consisting of 0.047
U.S. acre, more or less, as more fully shown on O.L.G. Drawing No. 5084, dated
September 30, 1997, last revised June 6, 2000.

 

 

 

 

 